Title: General Orders, 15 November 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Novr 15th 1777
Parole Belfast.C. Signs Cork. Dublin.


Henceforward, and until further orders, the sick are to be sent to Buckingham Meeting house, with a suitable number of orderly men to attend them.
The troops are to be immediately supplied with two day’s provisions (exclusive of this day) one of which at least, is to be cooked—No officer, or soldier, is to be absent from camp, but ready for duty at a minute’s warning.
No scouting party, under any pretence whatsoever (unless sent for that purpose) is to seize horses, cattle, or other property belonging

to the inhabitants; Under the plea of taking these things within the enemy’s lines, great and enormous abuses are committed. An infringement therefore, or disobedience of this order, in either officer or soldier, will be punished with utmost vigour.
Complaint has been made, of the irregularity (in point of time) with which the horse mount guard: The Commander in Chief expects, they will parade with more punctuality in future: He also desires, that the Colonels of those regiments which have more horses than men, would immediately furnish (by way of loan) the others that are in want of horses, that as many men as possible, may be mounted, and the public not unnecessarily burden’d.
